DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.  The Information Disclosure Statement (IDS) submitted on 6/22/2022, 8/08/2022 and 9/15/2022 have been considered by the examiner and made of record in the application file.

Priority
3.  This application is a continuation of U.S. Application No. 17/232,924, filed on 4/16/2021, now U.S. Patent No. 11,398,262, issued on 10/20/2022. 

Specification
4.  The Applicant is required to insert a U.S. Patent No. 11,398,262, of its application number 17/232,924, for claiming benefit of earlier filing data into the “CROSS-REFERENCE TO RELATED APPLICATION” section (paragraph [0001]). See 37 CFR 1.78 and MPEP § 201.11.

Claim Objections        
5.    Claims 1, 11 and 14 are objected because of the following informalities:
         Claim 1, line 14, “selected second conductive” should be amended to “the selected second conductive line” in order to correct antecedent basis for this limitation in the claim (referred to “a selected second conductive line” on line 9 of the claim).                    
         Claim 11, line 1, “the select element each respective memory cell” should be amended to “the select element of each respective memory cell” in order to correct typographical error for this limitation in the claim. 
        Claim 14, line 3, “a voltage limit” should be amended to “the voltage limit” in order to correct antecedent basis for this limitation in the claim (referred to “a voltage limit” on line 13 of parent claim 12).                    
           
Double Patenting
6.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
7.   Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 11,398,262 (hereinafter “Patent’262”). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims of the instant application are either anticipated or would have been obvious over the referenced claims of Patent’262 as follows:
        Claim 1 of the instant application is anticipated and having the same scope of invention by claims 1 and 6 of Patent‘262, such as “an apparatus, comprising: one or more control circuits configured to connect to a cross-point memory array, the cross-point memory array comprising a plurality of first conductive lines, a plurality of second conductive lines, and a plurality of non-volatile memory cells each connected between one of the first conductive lines and one of the second conductive lines, wherein each memory cell comprises a programmable resistance memory element in series with a select element, wherein the one or more control circuits are configured to: apply a select voltage to a selected first conductive line; apply an access current to a selected second conductive line while holding the selected first conductive line at the select voltage to force the access current through a selected memory cell that is connected between the selected first conductive line and the selected second conductive line; and clamp a voltage on the selected second conductive line to a voltage limit while applying the access current to selected second conductive”.
        Claim 12 of the instant application is anticipated and having the same scope of invention by claims 11 and 14 of Patent‘262, such as “a method of operating a cross-point memory array, the cross-point memory array comprising a plurality of first conductive lines, a plurality of second conductive lines, and a plurality of memory cells each connected at a different cross-point junction between one of the first conductive lines and one of the second conductive lines, wherein each memory cell comprises a reversible resistivity memory element in series with a threshold switching select element, the method comprising: forcing, by one or more control circuits, an access current through a first region of a selected first conductive line, a selected memory cell, and a second region of a selected second conductive line, wherein the selected memory cell is connected at the cross-point junction between the selected first conductive line and the selected second conductive line; and limiting, by the one or more control circuits, a maximum voltage difference between the selected first conductive line and the selected second conductive line to a voltage limit while forcing the access current through the first region of the selected first conductive line, the selected memory cell, and the second region of the selected second conductive line”.
        Claim 15 of the instant application is anticipated and having the same scope of invention by claims 15 and 18 of Patent‘262, such as “a non-volatile memory system, comprising: a cross-point memory array comprising a plurality of first conductive lines extending in a first direction, a plurality of second conductive lines extending in a second direction perpendicular to the first direction, and a plurality of magnetoresistive random access memory (MRAM) cells, wherein each MRAM cell resides between a cross-point junction of one of the plurality of first conductive lines and a corresponding one of the plurality of second conductive lines; a current source configured to generate a fixed magnitude access current; a voltage clamp coupled to the current source; and one or more control circuits coupled to the cross-point memory array, the current source, and the voltage clamp, wherein the one or more control circuits are configured to: apply a select voltage to a selected first conductive line of the cross-point memory array; provide at least a portion of the fixed magnitude access current to a selected second conductive line of the cross-point memory array while the select voltage is applied to the selected first conductive line to force at least a portion of the fixed magnitude access current through a selected MRAM cell that resides between the selected first conductive line and the selected second conductive line; and send a control signal to the voltage clamp to limit a voltage across the selected MRAM cell to a target voltage limit while at least the portion of the fixed magnitude access current is forced through the selected MRAM cell”.
         Claim 2 of the examined application is anticipated and having the same scope of invention by claim 5 of Patent’262. 
         Claim 3 of the examined application is anticipated and having the same scope of invention by claim 6 of Patent’262.
         Claim 4 of the examined application is anticipated and having the same scope of invention by claim 6 of Patent’262.
        Claim 5 of the examined application is anticipated and having the same scope of invention by claim 6 of Patent’262.
        Claim 6 of the examined application is anticipated and having the same scope of invention by claim 7 of Patent’262.
        Claim 7 of the examined application is anticipated and having the same scope of invention by claim 8 of Patent’262. 
        Claim 8 of the examined application is anticipated and having the same scope of invention by claim 9 of Patent’262.
        Claim 9 of the examined application is anticipated and having the same scope of invention by claim 9 of Patent’262.
        Claim 10 of the examined application is anticipated and having the same scope of invention by claim 7 of Patent’262.
        Claim 11 of the examined application is anticipated and having the same scope of invention by claim 7 of Patent’262.
       Claim 13 of the examined application is anticipated and having the same scope of invention by claim 11 of Patent’262. 
        Claim 14 of the examined application is anticipated and having the same scope of invention by claim 11 of Patent’262.
        Claim 16 of the examined application is anticipated and having the same scope of invention by claim 16 of Patent’262.
        Claim 17 of the examined application is anticipated and having the same scope of invention by claim 19 of Patent’262.
        Claim 18 of the examined application is anticipated and having the same scope of invention by claim 20 of Patent’262.
        Claim 19 of the examined application is anticipated and having the same scope of invention by claim 18 of Patent’262. 
        Claim 20 of the examined application is anticipated and having the same scope of invention by claim 11 of Patent’262.         
                                       
Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515. The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827